Citation Nr: 0937504	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-14 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from July 1945 to February 
1947.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas in which service connection for bilateral 
hearing loss was denied.  The Board remanded the claim in 
June 2008 for further development and consideration. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A bilateral hearing loss disability did not have its onset in 
service, was not manifest to a compensable degree within a 
year after service, and is not attributable to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2006.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

Some of the Veteran's service treatment records may be 
missing and are presumed to have been lost in a July 1973 
fire at the National Personnel Records Center in St. Louis, 
Missouri.  An additional attempt resulted in obtaining copies 
of some treatment records.  However, some of the original 
documents appear to be partially fire damaged.  Because some 
the Veteran's service treatment records were destroyed, VA 
has a heightened duty to consider the applicability of the 
benefit of the doubt, to assist the Veteran in developing the 
claim, and to evaluate and discuss the evidence favorable to 
the Veteran.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991). 

VA has obtained some service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained a medical opinion as to the 
etiology and severity of disability, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

As already explained in the Board's June 2008 remand, the 
July 2006 VA examination is inadequate for the purposes of 
adjudicating this claim, and the conclusions made will not be 
considered in deciding the claim.  However, an adequate 
examination with opinion was obtained in April 2009.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

The Veteran's service treatment records are negative for any 
findings, complaints, or treatment of hearing loss.  On 
separation examination, a whispered voice hearing test was 
normal, bilaterally.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for chronic diseases, including organic disease of 
the nervous system to include sensorineural hearing loss, if 
.  This presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be: (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) competent evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Impaired hearing shall be considered a disability when the 
auditory thresholds in any of the frequencies of 500, 1,000, 
2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385.  The Veteran has 
bilateral hearing loss under VA regulation.  The only 
question remaining is whether it was due to service or it 
manifested to a compensable degree within one year following 
service

The Veteran has asserted that his hearing loss disability is 
the result of noise exposure during service, to include 
weapons training.  He and his brother have stated that the 
Veteran has had hearing loss since service.  

A VA examination was conducted in April 2009.  After an 
examination and review of the Veteran's claims file, the 
examiner concluded that the Veteran's bilateral hearing loss 
was more consistent with aging rather than noise exposure.  
The examiner noted that the Veteran's whisper test on 
separation examination would not detect high frequency 
hearing loss, so an opinion cannot be rendered without 
resorting to some degree of speculation.  The Board finds the 
opinion of the VA audiological examiner to be more probative 
than the lay opinions to the contrary, and consistent with 
the record.  

Although the Veteran has alleged hearing loss since 
separation from service, he did not initiate this claim until 
2006, 59 years after service.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) (a Veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).  

The first medical evidence of hearing loss is in October 
2003.  A 56-year period after separation from service, 
without diagnosis or treatment is evidence that there has not 
been a continuity of symptomatology from any incident of 
service, and it weighs heavily against the claim on a direct 
basis.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (aggravation in service may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  In addition, the Veteran's claim 
of continuity of symptomatology is inconsistent with the more 
probative contemporaneous record, i.e., the April 2009 VA 
medical opinion that the Veteran's hearing loss was caused by 
aging, not service.

The Veteran and his brother genuinely believe that the 
Veteran's bilateral hearing loss was incurred in service.  
They are competent to comment on the Veteran's symptoms.  
However, as laypersons, lacking in medical training and 
expertise, they cannot provide a competent opinion on a 
matter as complex as the etiology of the Veteran's bilateral 
hearing loss, and their views are of no probative value.  
And, even if the opinions were entitled to be accorded some 
probative value, they are far outweighed by the detailed 
April 2009 VA opinion provided by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(competent testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible"); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

Although the absence of the some of Veteran's service 
treatment records is unfortunate, he has not alleged 
inservice treatment for hearing loss and his contentions of 
inservice noise exposure were accepted as true by the VA 
examiner and the Board.  Therefore, the Veteran will not be 
prejudiced by the absence of these records.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
bilateral hearing loss is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


